Citation Nr: 1509748	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  08-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 




INTRODUCTION

The Veteran had active military service from December 1960 to November 1962.  

This claim comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2012, the Board reopened the claim of entitlement to service connection for a back disability and remanded the issue on its merits, along with a claim of entitlement to service connection for a bilateral knee disability for additional development.  The requested development was completed, to include having the Veteran undergo a VA examination.  In October 2013, the claim was once again before the Board, and the Board once again remanded the claim in order to obtain additional VA and private treatment notes.  Those records were determined to be unavailable and as such, the claim was returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a November 2013 statement in support of his claim, wherein he requested a Board hearing prior to a determination of his claims on the merits.  

Since failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The Veteran should be appropriately contacted in order to schedule him for a hearing to be held at the RO before a Veterans Law Judge at the next available opportunity.  Notification of the hearing must be mailed to the Veteran at his current address, and a record of this should be place in the claims folder.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




